Citation Nr: 1428227	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 23, 2013 for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 30 percent from September 23, 2013 for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent prior to September 23, 2013 for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a rating in excess of 20 percent from September 23, 2013 for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent prior to September 23, 2013 for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 20 percent from September 23, 2013 for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent prior to September 23, 2013 for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a rating in excess of 20 percent from September 23, 2013 for peripheral neuropathy of the left lower extremity.

9.  The propriety of a decreased evaluation from 30 to 10 percent for migraine headaches.

10.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the Veteran's physical claims file and files on the Virtual VA and Veterans Benefits Management Systems to insure a total review of the evidence.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to September 23, 2013, peripheral neuropathy of the right and left upper extremities has been marked by no greater than mild neurological impairment, manifested by intermittent complaints of pain, tingling, numbness, and sensory deficits without any loss of muscle strength or joint function.

2.  From September 23, 2013, peripheral neuropathies of the right and left upper extremities have most nearly approximate moderate incomplete paralysis of the median nerve as manifested by complaints of numbness and moderate paresthesias, and objective evidence of decreased sensation, deep tendon reflexes, and sensation, but normal strength and no loss of joint function.

3.  Prior to September 23, 2013, peripheral neuropathy of the right and left lower extremities has been marked by no greater than mild neurological impairment, manifested by intermittent complaints of pain, tingling, numbness, and sensory deficit, but normal strength and no loss of joint function.

4.  From September 23, 2013, peripheral neuropathies of the right and left lower extremities have most nearly approximate moderate incomplete paralysis of the median nerve as manifested by complaints of constant pain, severe numbness, and severe paresthesias, with objective evidence of decreased sensation and absent ankle reflexes, but normal strength and no loss of joint function.  

5.  The 30 percent evaluation for migraines had been in effect for more than five years at the time of the November 2013 rating decision that decreased the evaluation for that disability to 10 percent.

6. The November 2013 rating decision does not reflect specific consideration of the provisions of 38 C.F.R. § 3.344.



CONCLUSIONS OF LAW

1.  Prior to September 23, 2013, the criteria for an evaluation of 20 percent, but no greater, for a right upper extremity peripheral neuropathy are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2013).

2.  Prior to September 23, 2013, the criteria for an evaluation of 20 percent, but no greater, for a left upper extremity peripheral neuropathy are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2013).

3.  On and after September 23, 2013, the criteria for an evaluation in excess of 30 percent for a right upper extremity peripheral neuropathy are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8715 (2013).

4.  On and after September 23, 2013, the criteria for an evaluation in excess of 20 percent for a left upper extremity peripheral neuropathy are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8715 (2013).

5.  Prior to September 23, 2013, the criteria for an evaluation in excess of 20 percent, but no greater, for a right lower extremity peripheral neuropathy are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2013).

6.  Prior to September 23, 2013, the criteria for an evaluation of 20 percent, but no greater, for a left lower extremity peripheral neuropathy are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2013).

7.  On and after September 23, 2013, the criteria for an evaluation of 40 percent, but no greater, for a right lower extremity peripheral neuropathy are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8715 (2013).

8.  On and after September 23, 2013, the criteria for an evaluation of 40 percent, but no greater, for a left lower extremity peripheral neuropathy are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8715 (2013).

9.  The reduction of the evaluation for migraines from 30 percent to 10 percent, effective September 23, 2013, is void. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Id.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2009, May 2009, November 2009, and June 2013 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in April 2009, June 2009, March 2011, and September 2013 that addressed his claims.  The Board finds that the VA examinations are adequate, as they are predicated on a review of the Veteran's medical history where necessary, include a physical examination, and fully address the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating claims

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002). Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

An April 2009 VA examination was conducted.  The Veteran complained of burning, tingling, and numbness in his fingertips as well as his feet. A physical examination revealed decreased, really to absent, monofilament testing throughout his toes and the balls of his feet bilaterally.  He had intact sensation to the remainder of his lower extremities and intact gross touch, fine touch, discriminative touch, and proprioception for his bilateral feet and hands.  He also had decreased monofilament testing throughout his fingertips and throughout the fingers bilaterally.  He had normal range of motion for the ankles in plantar flexion and dorsiflexion, wrist flexion and extension, and for grip strength bilaterally.  
	
In June 2009, the Veteran underwent a VA neurological examination.  There were normal sensory and reflex examinations.  There was also normal strength, muscle tone, and muscle bulk.  July 2009 treatment records show the Veteran complained of tingling and numbness to both hands.  A January 2011 VA treatment record showed diminished sensation to the bilateral feet. 

A VA examination of the peripheral nerves was conducted in March 2011.  The Veteran reported symptoms included numbness, paresthesias, and tingling of the hands and feet. A detailed reflex examination was normal.  A sensory examination of the upper extremities was normal.  An examination of the lower extremities showed decreased vibration in the great toes and decreased pain/pinprick and decreased light touch in stocking distribution.  A detailed motor examination was normal.  There was normal muscle tone and no muscle atrophy, gait abnormality, imbalance or tremor, or evidence of fasciculations. 

In an October 2012 statement, the Veteran reported tingling in his hands and feet. He stated that he drops things and has deep pain.

The Veteran underwent a VA examination in September 2013.  He reported tingling and numbness in his hands and feet.  He also reported constant moderate pain and severe numbness and paresthesias of the lower extremities.  The Veteran also reported mild numbness and moderate paresthesias of the upper extremities.  Examination indicated decreased deep tendon reflexes of the biceps, triceps, and brachioradialis, and absent reflexes of the ankles.  Light touch/monofilament testing of the hands/fingers, ankle/lower leg, and foot/toes was decreased.  Position sense of the upper extremities was normal, but decreased in the lower extremities.  Vibration sensation was decreased in the upper extremities and absent in the lower extremities and cold sensation was decreased in the bilateral upper and lower extremities.  The Veteran had no muscle atrophy.  The examiner found mild incomplete paralysis of the right and left radial, median, and ulnar nerves and mild incomplete paralysis of the sciatic and femoral nerves.    

      Upper extremity evaluations

Prior to September 23, 2013, the Veteran's 10 percent evaluations for upper extremity peripheral neuropathy of the median nerve contemplate mild incomplete paralysis of the major and minor upper extremities.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  On and after September 23, 2013, the 20 and 30 percent evaluations reflect moderate incomplete paralysis of the minor and major upper extremity.  For the minor upper extremity, 20 and 40 percent evaluations are assigned for moderate and severe incomplete paralysis.  For the major upper extremity, 30 and 50 percent evaluations are assigned for moderate and severe incomplete paralysis.  For complete paralysis, 60 and 70 per cent evaluations are assigned for the minor and major upper extremities, respectively.  Complete paralysis contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the palm of the hand, pronation incomplete and defective, absence of flexion of index finger rand feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  38 C.F.R. § 4.125a, Diagnostic Code 8515.  

Also potentially relevant is the diagnostic code for impairment of the radial nerve.  For mild incomplete paralysis of the major or minor upper extremity, a 20 percent rating is assigned.  For moderate incomplete paralysis, 20 and 30 percent ratings are assigned for the minor and major extremity, respectively.   For severe incomplete paralysis, 40 and 50 percent ratings are assigned for the minor and major extremities, respectively.  Complete paralysis of the minor extremity warrants a 60 percent disability rating, and complete paralysis of the major extremity warrants a 70 percent disability rating.  Complete paralysis is with drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip.  38 C.F.R. 4.124a, Diagnostic Code 8514.

As demonstrated by the evidence of record, including his own statements, the Veteran is right-handed; this is his major upper extremity.  38 C.F.R. § 4.69.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board finds that prior to September 23, 2013, the evidence does not show any more than a mild incomplete paralysis of the bilateral upper extremities.  Although the Veteran complained of numbness and tingling in his hands, the objective medical evidence did not more nearly approximate moderate incomplete paralysis.  In April 2009, touch was intact in his hands and he had normal range of motion of the upper extremities, but decreased monofilament testing in his fingers.  June 2009 sensory examinations were normal.  Similarly, the March 2011 examination showed normal sensory, motor, and reflex examinations of the upper extremities.  The Veteran's statements revealed that he experienced numbness and tingling in his hands.  The Board finds that these findings more closely approximate mild paralysis because they are essentially wholly sensory; there are some normal sensory findings there were no muscle or joint impacts.  In additional reflexes were normal.  Based on a review of the evidence of record, the preponderance of the evidence is against a finding that the Veteran had more than mild incomplete paralysis of his upper extremities prior to September 23, 2013.  

Prior to September 23, 2013, the evidence in this case does not specify which nerve or nerve group was affected by the Veteran's peripheral neuropathy. At the September 2013 VA examination, the examiner found mild incomplete paralysis of the radial, median, and ulnar nerves.  Thus, the Board can infer that these nerves were also affected prior to that time.  Accordingly, rating the impairment under DC 8514 must also be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As that diagnostic code provides for 20 percent evaluations, it is more favorable.  Accordingly, the Board finds that for mild incomplete paralysis of the upper extremity radial nerves, 20 percent evaluations are assigned.   See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (indicating one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology).

From September 23, 2013, forward, the Board finds that the Veteran had moderate impairment bilaterally, but no higher. This warrants a 30 percent rating for the right (major) upper extremity, and a 20 percent rating for the left (minor) upper extremity under Diagnostic Code 8514 (as well as other codes); the evidence does not demonstrate severe incomplete paralysis of the median or radial nerve.

Although the examiner found the Veteran to have mild incomplete paralysis of the radial, median, and ulnar nerves, his combined symptoms were more reflective of a moderate incomplete paralysis, given the decreased reflexed, light touch, vibration sensation, and cold sensation.  Additionally, the Veteran reported deep pain and dropping things due to the numbness and tingling.  There was not, however, any muscle atrophy and although there was paresthesias and numbness, the Veteran did not report constant or even intermittent pain of the upper extremities.  Further, there was no complete loss of reflexes and the Veteran retained significant function, with no indication of any fixed positions of the fingers, hands, or arms. His symptoms did not more nearly approximate severe incomplete paralysis or complete paralysis of the affected nerves. See 38 C.F.R. §§ 4.123-4.124a, Diagnostic Codes 8514-8516.

Although the Veteran has been found to have incomplete paralysis of multiple nerves, his symptoms for each nerve overlap each other. The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2013). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Based on the evidence of record, the Board finds that ratings in excess of 20 and 30 percent for peripheral neuropathy of the upper extremities are not warranted.  

      Lower extremity evaluations
      
Prior to September 23, 2013, the 10 percent evaluations contemplated mild incomplete paralysis of the sciatic nerve for the lower extremities.  On and after September 23, 2013, the 20 percent evaluations contemplated moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board finds that prior to September 23, 2013, 20 percent, but no higher, evaluations are warranted.  In April 2009, the evidence showed decreased to absent monofilament testing throughout his toes and balls of his feet. Later in 2009, the Veteran complained of tingling and numbness. The January 2011 treatment record showed diminished sensation to the feet.  The March 2011 examination showed numbness, parasthesias, and tingling in the feet and decreased vibration, pain/pinprick, and light touch in the lower extremities.  Overall, these symptoms approximate a disability picture of moderate incomplete paralysis of the lower extremities.  As motor and reflex examinations were normal and the Veteran had full range of motion and no muscle atrophy, the Board finds that higher ratings for moderately severe incomplete paralysis are not warranted.  

From September 23, 2013, the Board finds that 40 percent, but no higher, evaluations are warranted.  The Veteran experienced constant pain in his lower extremities and severe numbness and paresthesias.  Reflexes of the ankles and vibration sensation of the lower extremities were absent and light touch and position senses were decreased.  The Board finds that these symptoms constitute a moderately severe incomplete paralysis of the lower extremities warranting bilateral 40 percent ratings.  As there was no muscle atrophy, higher 60 percent ratings are not warranted.  

In reaching these conclusions, the Board has considered the Veteran's lay statements pertaining to his peripheral neuropathies and his assertions that these disabilities are more severe than characterized by the current evaluations. However, the more probative evidence consists of that prepared by neutral skilled professionals at the time of the initial injuries and currently, and such evidence demonstrates that the currently assigned evaluations for these disabilities are appropriate.

In conclusion, prior to September 23, 2013, ratings of 20 percent are warranted for mild incomplete paralysis of the bilateral upper extremities.  From September 23, 2013, ratings in excess of 30 for the dominant hand and 20 percent for the minor hand for moderate incomplete paralysis of the bilateral upper extremities are not warranted.  Regarding the Veteran's lower extremities, prior to September 23, 2013, the evidence shows entitlement to 20 percent ratings for moderate incomplete paralysis of the bilateral lower extremities and entitlement to 40 percent ratings for moderately severe incomplete paralysis of the bilateral lower extremities from September 23, 2013.    

The Veteran's claims have been granted to the extent described above based, in part, on application of the benefit-of-the-doubt doctrine. The preponderance of the evidence, however, is against a rating in excess of those assigned herein for the indicated periods for the upper and lower extremities. As such, reasonable doubt does not arise, and his claims must be denied in that respect. 38 C.F.R. § 4.3.

      Extraschedular ratings

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extraschedular disability ratings. However, in this case, the Board finds that the record does not show that the Veteran's peripheral neuropathies are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-scheduler basis. 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned scheduler evaluation is therefore adequate, and no extra-scheduler referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-scheduler regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available scheduler ratings for the peripheral neuropathies. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each of these disabilities. As discussed above, the rating criteria for peripheral neuropathy considers the Veteran's pain and sensation. The Veteran has not reported symptoms that are not accounted for by the relevant diagnostic codes.  As such, it cannot be said that the available scheduler ratings for these disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extrascheduler evaluation for the Veteran's peripheral neuropathies, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

Rating reduction for migraines

The Veteran was granted service connection for headaches and assigned a noncompensable rating in a September 1980 rating decision.  A January 2001 rating decision awarded the Veteran an increased 30 percent rating for headaches under Diagnostic Code 8100.  In an October 2009 rating decision, the RO continued the 30 percent rating.  In a November 2013 rating decision, the RO reduced the evaluation from 30 to 10 percent.  The Veteran appealed.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. Various other due process provisions also apply.  See 38 C.F.R. § 3.105(e) (2013). However, these provisions do not apply where there is no reduction in the overall amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997). Although no reduction notification procedures were undertaken in this case, the Board finds that none were required, as the overall compensation did not decrease, but rather increased. See 38 C.F.R. § 3.105(e) (2013); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992) (holding that reduction notice procedures do not apply where there is no reduction in compensation payments being made).  This is because as of the November 2013 rating decision, the Veteran was evaluated at 80%; prior to that time his overall evaluation as 70%.  

A Veteran's disability shall not be reduced unless an improvement in the disability is shown to have occurred. 38 C.F.R. § 3.344 (2013). When a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability. See Schafrath, 1 Vet. App. at 594. Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases where a rating has been at a level of 5 years or more, only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) and (b).  VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. See Kitchens v. Brown, 7 Vet. App. 320 (1995).  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated). Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted. See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

Having reviewed the record, the Board finds that the reduction of the disability rating assigned for the Veteran's headache disability is void as the September 2013 VA examination upon which the reduction was based was insufficient. 

Under Diagnostic Code 8100, a 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is assigned when characteristic prostrating attacks average one in 2 months over the last several months, and a noncompensable rating is warranted when the attacks are less frequent.  38 C.F.R. § 4.124a.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness".

A January 2001 rating decision awarded the Veteran an increased 30 percent rating for headaches under Diagnostic Code 8100, based on a November 2000 VA examination and treatment records from January 1999 through June 2000.  These records showed the Veteran experienced headaches with prostrating attacks.  Treatment records indicate that the Veteran was seen by neurology in February 2005 and prescribed medication for his migraines.  A June 2008 treatment record notes occasional migraine headaches.  In February 2009, the Veteran complained of new-onset of headaches involving sharp and stabbing pain over his left forehead, lasting "a few minutes" each day. He denied any other symptoms associated with his headaches and stated that they are managed with his regular migraine medication.  

The Veteran underwent a VA examination in June 2009.  The Veteran stated that he has had chronic headaches since service that have increased in severity and frequency in the past year.  The examiner noted that the headaches were not prostrating and ordinary activity was possible.  Lay statements dated in November and December 2009 stated that the Veteran's migraines made him unable to work for days at a time.  In March 2010, treatment records showed he had headaches, which were relieved by medication.  In September 2011, the Veteran submitted a statement that his migraines have worsened over the years and that he has to medicate and find a quiet, dark room or cover his head with a pillow and in an October 2012 statement, the Veteran claimed that his headaches affected his ability to work.  

The Veteran underwent a VA examination in September 2013, at which the examiner conducted an in-person examination of the Veteran and reviewed his VA treatment records, but not the claims file.  The examiner noted weekly headaches that cause pulsating or throbbing pain, nausea, vomiting, sensitivity to light and sound, and changes in vision.  The examiner found the headaches were not prostrating and did not impact the Veteran's ability to work. 

The Board notes that here, neither the rating decision effectuating the reduction in November 2013 nor the November 2013 supplemental statement of the case demonstrates findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based. In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the November 2013 rating decision or the supplemental statement of the case.

Additionally, the VA examination upon which the reduction is based does not show that the Veteran's migraines sustained material improvement; rather, they seem roughly similar to the findings upon which the original grant of 30 percent was conducted.  The examiner also did not review the claims file, which contains many statements regarding the severity of the Veteran's headaches and their impact on his employability.  

In short, the reduction of the disability rating for headaches to 10 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered. The decision to reduce was not in accordance with law, in part because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  Accordingly, the action to reduce the rating is void, and the 30 percent evaluation for headaches is restored as though the reduction had not occurred. See 38 C.F.R. § 3.344(a), (b); Schafrath, supra; Kitchens, supra; Brown, supra.

ORDER

An initial rating of 20 percent prior to September 23, 2013 for peripheral neuropathy of the right upper extremity is granted.

A rating in excess of 30 percent from September 23, 2013 for peripheral neuropathy of the right upper extremity is denied.

An initial rating of 20 percent prior to September 23, 2013 for peripheral neuropathy of the left upper extremity is granted.

A rating in excess of 20 percent from September 23, 2013 for peripheral neuropathy of the left upper extremity is denied.

An initial rating of 20 percent prior to September 23, 2013 for peripheral neuropathy of the right lower extremity is granted.

A rating of 40 percent from September 23, 2013 for peripheral neuropathy of the right lower extremity is granted.

An initial rating of 20 percent prior to September 23, 2013 for peripheral neuropathy of the left lower extremity is granted.

A rating of 40 percent from September 23, 2013 for peripheral neuropathy of the left lower extremity is granted.

A 30 percent rating for headaches is restored. 


REMAND

The purpose of this remand is to obtain an opinion on the functional effects of the Veteran's service-connected disabilities on his employability.  The Veteran meets the scheduler criteria for TDIU.  Although the Veteran underwent VA examinations in September 2013 for his service-connected disorders and the examiners commented on the effects of his individual disabilities on his employability, a comprehensive evaluation and opinion was not provided regarding the effects of his disabilities taken together.  In particular, no examiner elicited information regarding the Veteran's educational and employment history.  The Board finds that in this particular circumstance a social and industrial examination is necessary.  Therefore, remand for an opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a social and industrial survey, or other similar examination to determine the functional effects of the Veteran's service-connected disabilities on employment.  The examiner is to be provided access to the claims folder, a copy of this remand, and the electronic claims file.  The examiner must specify in the report that the electronic claims file has been reviewed.  

In accordance with the latest worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and functional impairment caused by the service connected disabilities.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Thereafter, the examiner should provide an opinion concerning the impact of the service-connected disabilities, taken together, on the Veteran's ability to obtain and retain substantially gainful employment consistent with his education and experience, without consideration of his age. The examiner must provide a complete explanation for any opinions expressed. If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should indicate why such an opinion would be speculative. 

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


